El Juez Asociado Se. Fioueras
emitió la opinión del tribunal.
Esta causa se inició por denuncia jurada ante el juzgado municipal de Humacao y luego, por apelación, pasó á la corte del distrito.
Ante ella Elias Quiñones fué convicto del delito de “aco-metimiento y agresión simple.” Tuvo un juicio justo é im-parcial y después de la prueba que se practicó fué declarado culpable, condenado á treinta y cinco dollars de multa y al pago de las costas.
Contra esa sentencia se interpuso también recurso de ape-lación;
No se formuló pliego de excepciones, ni exposición del caso y la causa se halla ante esta Corte Suprema sin abogado de-fensor del acusado.
El fiscal solicitó la confirmación del fallo apelado.
Después de un examen cuidadoso de los autos, no encon-tramos error alguno cometido por la corte de distrito y desde luego podemos asegurar que el recurso interpuesto no tiene más objeto que demorar el cumplimiento de la sentencia, y por lo tanto, no cabe más que confirmarla en todas sus partes, con las costas al apelante Elias Quiñones.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MaeLeary y Wolf.